LITTLETON, Judge.
The question involved in this ease is the same as that decided by the court in Riverside & Dan River Cotton Mills, Inc., v. United States (Ct. Cl.) 37 F.(2d) 965, decided February 10, 1930.
The plaintiff contends that it is entitled to recover $20,638.87 as interest on the over-payments set forth in the findings of fact from the dates on which the overpayments were made to the date of the assessment of the additional tax for 1917, 1918, and 1919 against which the overpayments were applied as credits.
The question is governed by the opinion of the court in Riverside & Dan River Cotton Mills, Inc., v. United States, supra, and, for the reasons stated in that ease, the plaintiff is not entitled to recover. The petition must therefore be dismissed, and it is so ordered.
BOOTH, Chief Justice, and WILLIAMS,, and GREEN, Judges, concur.
GRAHAM, Judge, concurs in view of the previous decisions of the court.